IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                         MAY 1999 SESSION
                                                FILED
                                                   May 20, 1999

                                               Cecil Crowson, Jr.
                                              Appellate Court Clerk
RONALD LATURE McCRAY,           )
                                )    C.C.A. NO. 02C01-9809-CC-00292
          Appellant,            )
                                )    FAYETTE COUNTY
VS.                             )
                                )    HON. JON KERRY BLACKWOOD,
STATE OF TENNESSEE,             )    JUDGE
                                )
          Appellee.             )    (Post-Conviction)



FOR THE APPELLANT:                   FOR THE APPELLEE:


RONALD LATURE McCRAY,                PAUL G. SUMMERS
Pro Se, #224643                      Attorney General & Reporter
P. O. Box 1000
Henning, TN 38041-1000               R. STEPHEN JOBE
                                     Asst. Attorney General
                                     Second Fl. Cordell Hull Bldg.
                                     425 Fifth Ave., North
                                     Nashville, TN 37243-0493

                                     ELIZABETH T. RICE
                                     District Attorney General
                                     302 Market St.
                                     Somerville, TN 38068




OPINION FILED:____________________



AFFIRMED - RULE 20


JOHN H. PEAY,
Judge
                                      OPINION



              The petitioner originally pled guilty to second-degree murder and received

an agreed sentence of sixty years as a Range I standard offender. He subsequently filed

a petition for post-conviction relief, alleging that his sentence was illegal, and this Court

held that his sentence was indeed an illegal sentence. His conviction and sentence were

set aside and the matter was remanded to the trial court where the petitioner again

received an agreed sentence of forty years as a Range III persistent offender. He again

filed a petition for post-conviction relief on August 7, 1998, alleging now that his present

sentence is illegal. The trial court dismissed the petition by preliminary order, finding that

the facts alleged by the defendant do not constitute an illegal sentence. The trial court

further found that the petition was filed outside the one year statute of limitations.



              We find no error in the action of the trial court in preliminarily dismissing the

petition. The sentence imposed by the trial court is not illegal as alleged by the petitioner

and his latest petition was obviously filed more than one year after the effective date of

our present Post-Conviction Procedure Act. See T.C.A. § 40-30-202. Accordingly, the

judgment below is affirmed in accordance with Rule 20 of the Court of Criminal Appeals

of Tennessee.



                                                   _______________________________
                                                   JOHN H. PEAY, Judge


CONCUR:



______________________________
JOE G. RILEY, Judge



______________________________
THOMAS T. W OODALL, Judge




                                              2